Luke, J.
1. In view of the showing made as to the defendant’s diligence to procure the absent witness, this court cannot say that the trial judge abused his discretion in refusing to continue the case.
2. The ground of the amendment to the motion for a new trial, that the trial judge “nowhere in his charge instructed the jury as to the law of confessions,” is without merit, “ since it is well settled that even if the evidence authorized a charge on the law of confession, the failure to instruct the jury on that subject, in the absence of an appropriate written request so to do, is not cause for a new trial.” McArthur v. State, 19 Ga. App. 747 (2) (92 S. E. 234), and cases cited.
3. There was some evidence to authorize the defendant’s conviction, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.